DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The references listed in the Information Disclosure Statements filed on 10/18/2019, 07/22/2020, 10/19/2020 and 06/28/2021 have been considered by the examiner (see attached PTO-1449 forms).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 9-11 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by FROST et al. [US Patent Application Publication 2015/0285866 A1 (as submitted in IDS  07/22/2020)); hereinafter “FROST”].
Regarding claim 1, FROST teaches an apparatus for estimating a battery free capacity (estimating a capacity of a battery system - 0024), comprising: 
a sensing unit configured to measure a voltage of a battery (battery control system coupled with one or more sensors – 0025, 0029); and 
a processor operably coupled to the sensing unit, the processor being configured (battery control system - 0029) to: 
detect a first inflection point of first state of charge (SOC)-voltage data based on the first SOC-voltage data of the battery in which a first SOC of the battery and the voltage of the battery are mapped (inflection point in the skewness  … may be identified, between 814-816, - 0054); 
select a second inflection point satisfying an attribution electrode condition among second inflection points detected from second SOC-voltage data of a half cell for each of a positive electrode and a negative electrode of the battery (between points 816 and 818, - 0054); and 
estimate a free capacity (estimated capacity) of the half cell corresponding to the selected second inflection point using an SOC ratio of (equation 2 – 0054, 0055): 
a first SOC difference value between first SOCs corresponding to the first inflection point; and 
a second SOC difference value between second SOCs of the half cell corresponding to the selected second inflection point (equation 2 – 0054, 0055).

Regarding claim 2, FROST teaches the processor is further configured to: 
set a first SOC region based on the first SOC corresponding to the first inflection point, and determine whether the second inflection point satisfies the attribution electrode condition depending on whether the second SOC corresponding to the detected second inflection point is included in the first SOC region (between identified voltage skewness inflection points and SOCs associated with the inflection points in calculating an estimated capacity of the battery pack – 0055).

Regarding claim 3, FROST teaches the processor is further configured to: 
determine that the second inflection point satisfies the attribution electrode condition when the second SOC corresponding to the detected second inflection point is included in the first SOC region; and 
determine that the second inflection point does not satisfy the attribution electrode condition when the second SOC corresponding to the detected second inflection point is not included in the first SOC region (figure 8 - 0052) (a capacity of the battery pack may be estimated using various information including an amount of charge (e.g., calculated using measured charging currents) provided to the battery pack during charging operations (e.g., charging from point 814 to point 818), an amount of charge provided to the battery pack from the start of charging operations to an identified skewness inflection point (e.g., between points 814 and 816) and/or a termination of charging operations to the identified skewness inflection point (e.g., between points 816 and 818), and/or SOCs associated with the various points (e.g., 814, 816, and 818) and associated net amounts of charge - 0054).

Regarding claim 9, FROST teaches a battery management system, comprising an apparatus for estimating a battery free capacity according to claim 1(battery system in a vehicle - 0024).

Regarding claim 10, FROST teaches a vehicle, comprising an apparatus for estimating a battery free capacity according to claim 1 (battery system in a vehicle - 0024).

Regarding claim 11, FROST teaches an energy storage system, comprising an apparatus for estimating a battery free capacity according to claim 1 (0057).

Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:
Claim 4 is objected to because the closest prior art, FROST et al. [US Patent Application Publication 2015/0285866 A1], fails to anticipate or render obvious increase or decrease the second SOC corresponding to the selected second inflection point using the SOC ratio so that the second SOC is revised to a first revised SOC, in combination with all other limitations in the claim(s) as defined by applicant.

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Becker et al. (US Patent Application Publication 2017/0033572 A1) discloses a method and system for capacity estimation in a secondary battery;
Park (US Patent Application Publication 2003/0171881 A1) discloses a method for determining an effective voltage of a battery by calculating a ratio of the change of the change of the battery voltage.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2857